Citation Nr: 0616864	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-20 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability.

4.  Entitlement to a compensable initial evaluation for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from April 1995 to 
April 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In November 2003, the Board remanded the case to the 
RO for further evidentiary development.  The case has been 
returned to the Board for further appellate consideration.


REMAND

In a March 2006 statement, the veteran reported that he had 
been receiving private medical treatment for his service-
connected disabilities from Dr. Howard Haft in Waldorf, 
Maryland.  Records pertaining to this treatment should be 
obtained.  

Pursuant to the Board's prior Remand, the veteran was 
scheduled for VA compensation and pension examinations 
addressing his service-connected left knee disability in 
January and June 2005 at VA Medical Centers (VAMCs) in 
Syracuse, New York, and Albany, New York.  However, the 
veteran indicated that he had to cancel his appointments as 
he was attending school in Maryland and could not report for 
examination in New York.  He subsequently failed to report 
for an examination scheduled at the Washington, D.C., VA 
Medical Center (VAMC) in September 2005.  

However, in his March 2006 statement, the veteran indicated 
that he was residing in a different address and it is unclear 
if he received adequate notice of the examination.  While his 
permanent address was in New York, he worked most of the year 
in Maryland.  He resided in New York during winter break (one 
week in December), spring break (one week in April), and 
summer break (months of July and August).  He expressed his 
willingness to appear for an examination at the Washington, 
D.C., VAMC.  In light of these circumstances, the Board 
believes that the veteran should be afforded another 
opportunity to undergo a VA examination of his left knee.

The Board also notes that the most recent VA examinations 
addressing the veteran's service-connected GERD, right 
shoulder disability, and right ankle disability, were 
conducted in October 2001.  In his March 2006 statement, the 
veteran asserted that his disabilities have worsened and 
affected his employment.  In light of the length of time 
since his most recent VA examination of these disabilities, 
the veteran should be afforded new examinations addressing 
the severity of these disabilities.  

When scheduling the veteran for his examinations, the 
originating agency should take into account the veteran's 
periods of residence in New York and should not schedule him 
for appointments at the Washington VAMC during the months of 
July and August.  The veteran is advised to keep VA informed 
of any changes in residence to ensure that proper 
notification is provided.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), to 
include notice that he should submit a 
copy of all pertinent treatment records 
of Dr. Haft, or provide the information 
and authorization necessary for VA to 
obtain a copy of the records on his 
behalf.  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative, and 
request them to provide the outstanding 
evidence.

3.  Upon completion of the above 
development, the RO or the AMC should 
make arrangements with the Washington, 
D.C., VAMC for the veteran to be afforded 
an orthopedic examination by a physician 
with the appropriate expertise to 
determine the nature and extent of the 
veteran's right shoulder, left knee, and 
right ankle disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right shoulder, left 
knee, and right ankle disabilities.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain. 
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the 
veteran's left knee.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.

The examiner should also provide an 
opinion concerning the impact of each 
disability on the veteran's ability to 
work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO or the AMC should also make 
arrangements with the Washington, D.C., 
VAMC for the veteran to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of the veteran's GERD.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.

Any indicated studies should be 
performed.

The examiner should be asked to delineate 
all symptoms attributable to the 
veteran's GERD, such as: vomiting; 
material weight loss; hematemesis, 
melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis; and 
substernal, arm or shoulder pain.
 
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





